DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Response to Amendment
Applicant’s amendments filed on April 5, 2022 have been entered. Claims 1, 10, 19 and 20 have been amended. Claims 7 and 16 have been canceled. Claims 1-6, 8-16 and 17-20 are still pending in this application, with claims 1, 10 and 19 being independent.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 5, 6, 9-11, 14, 15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mathur et al. (US 20190287495 A1) in view of YEOM et al. (US 20210149339 A1).
Regarding Claim 1, Mathur teaches an apparatus for generating a foveated image, the apparatus comprising (Mathur Abst: Methods and systems for depth-based foveated rendering in the display system):
a communicator configured to transmit and receive a signal (Mathur [0403] The control circuitry can send control signals to the image source 562, so that appropriate image content is presented from each render perspective); and
a processor configured to control the communicator (Mathur [0395] The control subsystem includes a number of controllers, for instance one or more microcontrollers, microprocessors or central processing units (CPUs), digital signal processors, graphics processing units (GPUs), other integrated circuit controllers),
wherein the processor distinguishes objects comprised in a hologram (Mathur [0435] the light components 10054A may represent virtual content in a relatively centralized region of render space, such as virtual object 6012. Further to the examples of FIGS. 28A-28B, the relatively wide cone of light 10052 may, for instance, include virtual content in off-centered regions of render space, such as virtual objects 6011 and 6013; [0223] the light extracting optical elements 570, 580, 590, 600, 610 may be volume holograms, surface holograms, and/or diffraction gratings), 
which is generated for a front field of view by using input light (Mathur [0007] A fixation point at which the user's eyes are fixating is determined based on the eye movements, with the fixation point being a three-dimensional location in a field of view of the user; [0019] The display system may further include a first image source configured to project a first light beam associated with a first image stream. The first image stream may have a first field of view and may be incident on a first surface of the in-coupling grating), 
selects an object to be targeted among the distinguished objects (Mathur [0179] the vari-focal display system may utilize a single depth plane (e.g., selected from multiple depth planes based on a fixation point of the user, or selected based on a depth of a particular presented virtual object) at a time to present content, and may change the depth plane in subsequent frames (e.g., select different depth planes)), and 
generates a foveated image by using depth information of the targeted object (Mathur Abst: depth-based foveated rendering in the display system; [0291]  Since the content will fall on the user's fovea, the user may be able to perceive the reduction in resolution, as by the three-dimensional fixation point foveated rendering; [0295]  a strength associated with the blurring process (e.g., a degree to which the content is blurred) may be based on a difference in depth between the user's fixation point and the content, and/or an angular proximity of the content to the user's gaze). 
YEOM discloses an apparatus for synthesizing ultra-high resolution computer generated holograms, which is analogous to the present patent application. Mathur does not but YEOM teaches wherein the hologram is iteratively generated, and wherein the selected object is an object that changes in at least one of depth and size in the iteratively generated hologram (YEOM [0041] Referring to FIG. 1, the conventional ultra-high resolution CGH synthesis apparatus divides a hologram plane into a plurality of small hologram areas, moves the center of the 3D (three-dimensional) model to the hologram plane (depth=z0=0), and calculates holograms in each hologram area. Then, the conventional ultra-high resolution CGH synthesis apparatus propagates the calculated holograms to the desired depth (depth=z0); [0057] FIG. 4 is a diagram illustrating a repetitive image displayed when a hologram is reproduced in the case of FIG. 3).
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Mathur to incorporate the teachings of YEOM, and apply the ultra-high resolution CGH method for desired hologram planes, as taught by YEOM into the depth based foveated rendering for display systems.
Doing so would generate holograms of 3D triangular meshes in all (n−1) hologram areas in the method and apparatus for generating a foveated image.

Regarding Claim 2, Mathur in view of YEOM teaches the apparatus of claim 1, and further teaches wherein the selected object exists in a central region of the generated hologram (Mathur [0273] Virtual objects located within zones outside of zone 1112A may be reduced in resolution according to a distance from zone 1112A, for instance according to the techniques described herein).

Regarding Claim 5, Mathur in view of YEOM teaches the apparatus of claim 1, and further teaches wherein the hologram is based on complex optical information that is obtained by a single-camera optical system (Mathur [0216] the light injected into the waveguides 270, 280, 290, 300, 310 is provided by a light projector system 520; [0223] the light extracting optical elements 570, 580, 590, 600, 610 may be volumetric or surface features, which may be configured to output light at specific angles. For example, the light extracting optical elements 570, 580, 590, 600, 610 may be volume holograms, surface holograms).

Regarding Claim 6, Mathur in view of YEOM teaches the apparatus of claim 1, and further teaches wherein the objects comprised in the generated hologram are distinguished based on a depth map and color information of the hologram (Mathur [0181] adjusting operations performed on the virtual object (e.g., shader operations), adjusting texture information, adjusting color resolution or depth; [0229] In some embodiments, light of each component color may be outputted by a single dedicated waveguide and, consequently, each depth plane may have multiple waveguides associated with it).

Regarding Claim 9, Mathur in view of YEOM teaches the apparatus of claim 1, and further teaches wherein the input light is used to generate the hologram and measure the depth information by being separated into two optical paths through a wavefront separator (Mathur [0170] Using the different wavefront divergence and/or different binocular disparity, the display system may cause a first virtual object to appear to be located at a first depth in the user's field of view, while causing a second virtual object to appear to be located at a second depth in the user's field of view).

Regarding Claim 10, Mathur in view of YEOM teaches a method for generating a foveated image, the method comprising (Mathur Abst: Methods and systems for depth-based foveated rendering in the display system):
The metes and bounds of the limitations of the method claim substantially correspond to the apparatus claim 1; thus they are rejected on similar grounds and rationale as their corresponding limitations.

Regarding Claims 11, 14, 15 and 18, Mathur in view of YEOM teaches the method of claim 10. The metes and bounds of the limitations of the apparatus claim substantially correspond to the apparatus claims 2, 5, 6 and 9; thus they are rejected on similar grounds and rationale as their corresponding limitations.

Claim(s) 3, 4, 8, 12, 13, 17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mathur et al. (US 20190287495 A1) in view of YEOM et al. (US 20210149339 A1) further in view of Behar et al. (US 20210166474 A1).
Regarding Claim 3, Mathur in view of YEOM teaches the apparatus of claim 1, but does not teach the claimed limitation therein.
Behar discloses a computing system of a vehicle generates perception data based on sensor data captured by one or more sensors of the vehicle, which is analogous to the present patent application. Behar teaches wherein the depth information of the selected object is measured through laser-based light detection and ranging (LiDAR) and a time-of-flight (ToF) camera (Behar [0026] the vehicle 100 may include a LiDAR sensor that is configured to transmit pulsed laser beams in multiple directions and measure the reflected signal from objects surrounding the vehicle 100. The time of flight (ToF) of the light signals may be used to measure the distance or depth of the objects from the LiDAR. As another example, the vehicle 100 may include optical cameras pointing in different directions to capture images (e.g., still images, video images) of the surrounding of the vehicle 100).
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Mathur in view of YEOM to incorporate the teachings of Behar, and apply the depth cameras, as taught by Behar into the depth based foveated rendering for display systems.
Doing so would be able to generate modified perception data based on the perception data and the simulated perception data in the method and apparatus for generating a foveated image.

Regarding Claim 4, Mathur in view of YEOM further in view of Behar teaches the apparatus of claim 3, and further teaches wherein a field of view of the LiDAR is adjusted to aim a region comprising the selected object (Behar [0092] the vehicle 740 may have a LiDAR sensor array of multiple LiDAR transceivers that are configured to rotate 360°, emitting pulsed laser light and measuring the reflected light from objects surrounding vehicle 740. In particular embodiments, LiDAR transmitting signals may be steered by use of a gated light valve, which may be a MEMs device that directs a light beam using the principle of light diffraction; A LiDAR is an effective sensor for measuring distances to targets, and as such may be used to generate a 3-D model of the external environment of the autonomous or semi-autonomous vehicle 740). Same motivation as Claim 3 applies here.

Regarding Claim 8, Mathur in view of YEOM teaches the apparatus of claim 1, but does not teach the claimed limitation therein. However Behar teaches wherein the selected object is determined as an object with risk of collision (Behar [0023] the trajectory 115 may be predetermined according to the objective of the test, and thus the trajectory 115 may pass through obstacles or cause the vehicle 100 to encounter various entities including, for example, other vehicles, curbs, debris, objects, or any of various potential moving and/or stationary obstructions; [0035] Another plan that would cause the vehicle 100 to violate traffic rules or take a lengthy detour to avoid possible collisions may also have a score that is penalized, but the penalty may be less severe than the penalty applied. The penalties and scoring of the different potential routes may ensure safe and comfortable paths are generated and selected by the system. For example, a third plan that causes the vehicle 100 to gradually stop or change lanes to avoid an agent in the predicted future may receive the highest score compared to paths with jarring movements and/or an increased chance of a collision event). Same motivation as Claim 3 applies here.

Regarding Claims 12, 13 and 17, Mathur in view of YEOM teaches the method of claim 10. The metes and bounds of the limitations of the apparatus claim substantially correspond to the apparatus claims 3, 4 and 8; thus they are rejected on similar grounds and rationale as their corresponding limitations.

Regarding Claim 19, Mathur in view of YEOM further in view of Behar teaches a system for generating a foveated image, the system comprising (Mathur Abst: Methods and systems for depth-based foveated rendering in the display system):
The metes and bounds of the limitations of the system claim substantially correspond to the apparatus claims 1, 3 and 6; thus they are rejected on similar grounds and rationale as their corresponding limitations.

Regarding Claim 20, Mathur in view of YEOM further in view of Behar teaches the system of claim19. The metes and bounds of the limitations of the system claim substantially correspond to the apparatus claim 2; thus they are rejected on similar grounds and rationale as their corresponding limitations.


Response to Arguments
Applicant’s arguments, see page 6, filed on April 5, 2022 with respect to claim objection have been fully considered and are persuasive. The amendments to the claim is sufficient to overcome the previous informalities of the claim; thus the objections of the claim has been withdrawn. 

Applicant's arguments filed on April 5, 2022, with respect to the 103 rejection have been fully considered but they are not persuasive.
On page 8, Applicant's Remarks, with respect to amended claim 1, the applicant argues Yeom neither teaches nor suggests the objects selected for generating foveated images are dynamic objects with changes in depth or size in the hologram. Examiner respectfully disagrees with that argument. Paragraph [0041] discloses “moves the center of the 3D (three-dimensional) model to the hologram plane (depth=z0=0), and calculates holograms in each hologram area. Then, the conventional ultra-high resolution CGH synthesis apparatus propagates the calculated holograms to the desired depth (depth=z0)”. In another word, the depth of the 3D model does not equal to 0 until it moved to the hologram plane (Z0=0). Furthermore, Paragraph [0054] of Yeom discloses “FIG. 4 is a diagram illustrating a repetitive image displayed when a hologram is reproduced in the case of FIG. 3”, which means the object is dynamically rendered along with the hologram. Regarding the first argument, it is respectfully noted that, Yeom teaches the amended limitation carried over from canceled claim 7.
On page 9 of Applicant’s Remarks, the Applicant argues Mathur cannot implement generating a foveated image by selecting a dynamic object that the user's gaze does not reach. Examiner respectfully disagrees with these arguments. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “selecting a dynamic object that the user's gaze does not reach” are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Furthermore, Mathur explicitly disclosed a method for depth-based foveated rendering in the display system (Abst.) The method does not explicitly exclude the rendering out of a user’s gaze. Therefore, the combination of Mathur and Yeom teaches all the limitation of the amended Claim 1.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMANTHA (Samantha (YUEHAN) WANG whose telephone number is (571)270-5011.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Samantha (YUEHAN) WANG/
Primary Examiner
Art Unit 2611